Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “The system according to claim 13, wherein the needle is a Mag needle”. However, claim 13 recites “wherein the needle is a liner needle”. Per the specification of the application, see paragraphs 0029 and paragraph 0036, liner and mag needles are two different types of needles that are not used at the same time and create different styles of patterns as such the needle cannot be both a liner and mag needle. For this reason, it appears claim 14 should depend from claim 12 rather than claim 13.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TattApp (YouTube Videos from channel Cody Deegan, aka Rustler Films (www.youtube.com/user/RustlerFilms/videos); screenshots, URL, transcript, and citation attached1).
In regards to claims 1 and 17, TattApp discloses a method providing a system [claim 17] and the system [claim 1] that simulates tattooing on skin by a needle-based tattooing machine (Figure 1 below shows a system on which a user performs a method of simulating tattooing using a virtual tattooing machine), the system comprising: 
an electronic device having a processor (Figure 1 shows a user working on an IPad Pro, an electronic device having a processor), a memory (Figure 1; the IPad Pro has a memory), and a display (Figure 1 shows the display), 
the display includes a touchscreen for receiving inputs (Figure 1 shows the display is a touchscreen as the user interacts with the screen) from a stylus (Figure 1 shows a stylus interacting with the touchscreen); 
the memory including a set of instructions which, when executed by the processor causes the processor to (Figure 1; as discussed above, the IPad Pro shown in the video includes a processor and memory storing the TattApp software executed by the processor as shown): 
provide an interface on the display (Figure 1 shows the interface on the display), the interface comprises a canvas window (Figure 1, “Canvas Window” shows an area of the display in which the user interacts to draw the pattern) and a menu (Figure 1, “Menu Bar”), the menu comprises: 
options of type of tattooing needles (Figure 1, “Mag Needle Selection Menu” and “Liner Needle Selection Menu” are options for needle type including sizes), and 
options for setting a voltage (Figure 1, “Voltage Setting” shows the slider bar that adjusts the voltage of the simulated tattoo machine), 
receive, on the canvas window, an input from the stylus (Figure 1 shows the user using a stylus to input the “Tattoo Pattern”); and 
upon receiving the input, create or manipulate a pattern on an area in contact with the stylus (Figure 1, “Tattoo Pattern”), the pattern corresponds to needle marks made by the needle-based tattooing machine on skin (Figure 1, “Tattoo Pattern” shows needle marks at a high voltage, also see Figure 2 below).

    PNG
    media_image1.png
    833
    1286
    media_image1.png
    Greyscale

Figure 1: TattApp (Cody Deegan Videos, Page 1, “Tattoo Graywash Shading Hand and Machine Speed”)
In regards to claims 2, TattApp further discloses wherein the display is configured to distinguish between various levels of force applied to its surface (Figure 2 below shows an IPad Pro and Apple Pen stylus which are configured to distinguish between various levels of force as shown by the labeled stroke which is darker at the beginning (right side) of the stroke and lighter at the end as the user lessens pressure (force) as they remove the stylus from the surface; additionally see “Tattoo Greywash” transcript time stamp 38:55-39:31 and “TattApp Overview” transcript time stamp 00:26-00:35 which discuss the system detecting different forces and using pressure sensitive technology).

    PNG
    media_image2.png
    812
    1298
    media_image2.png
    Greyscale

Figure 2: TattApp (Cody Deegan Videos, Page 2, "Tattoo Graywash Shading Hand and Machine Speed")
In regards to claims 3, TattApp further discloses wherein the processor further: determine a force exerted by the stylus on the display (Figure 2 shows the display determining the force exerted as the user presses and removes the stylus from the display resulting in varying darkness of the stroke; additionally see “Tattoo Greywash” transcript time stamp 38:55-39:31 and “TattApp Overview” transcript time stamp 00:26-00:35 which discuss the system detecting different forces and using pressure sensitive technology), wherein the input of the stylus is a stroke made by the dragging of the stylus on the display (Figure 2, “Stroke made by dragging stylus”), wherein the pattern is further based on the force (Figure 2; as stated above, the stroke has varying shading/darkness of the stroke at the beginning and end as a user applies and relieves pressure on the display surface as part of the stroke).
In regards to claims 4, TattApp further discloses wherein the menu further: 
includes an option to set a force sensitivity (Figure 2, “Force Sensitivity Slider”), wherein the processor further: 
receive a value of the force sensitivity (Figure 2 shows the force sensitivity is set to the value of 1), wherein the force is based on the force sensitivity (Figure 2; time stamp 4:30-5:40 shows the user adjusting the force sensitivity slide (pressure sensitivity) in order to adjust how the system receives force input and adjusting the force value based on the setting, generating a different patterning on the display; additionally see “Tattoo Greywash” transcript time stamp 38:55-39:31 and “TattApp Overview” transcript time stamp 00:26-00:35 discuss the system detecting different forces and using pressure sensitive technology).
In regards to claims 5, TattApp further discloses wherein the processor further: receive an altitude of the stylus with respect to the surface of the display (Figure 3, time stamp 10:50-13:00 show the strokes of the pattern following the path of the stylus, the strokes and pattern (i.e. the needle marks) are dependent on the altitude and angle of the stylus as shown by the needle marks always being perpendicular to the stylus angle; additionally see “Tattoo Graywash” transcript time code 38:55-39:31 which discuss the azimuth and angle of the pen), wherein the pattern is further based on the altitude, wherein the effect of altitude on the pattern corresponds to an effect of tilt of the needle-based tattooing machine on the needle marks (Figure 3, time stamp 10:50-13:00 show the strokes of the pattern following the path of the stylus, the strokes and pattern (i.e. the needle marks) are dependent on the altitude and angle of the stylus as shown by the needle marks always being perpendicular to the stylus angle; this is also shown in Figure 4 and time stamp 43:25-45:25 as the altitude and angle of the stylus effects the gradient of the needle marks and pattern).

    PNG
    media_image3.png
    847
    1300
    media_image3.png
    Greyscale

Figure 3: TattApp (Cody Deegan Videos, Page 3, "Tattoo Graywash Shading Hand and Machine Speed")

    PNG
    media_image4.png
    822
    1301
    media_image4.png
    Greyscale

Figure 4: TattApp (Cody Deegan Videos, Page 4, "Tattoo Graywash Shading Hand and Machine Speed")
In regards to claims 6, TattApp further discloses wherein the processor further: receive a value of voltage (Figure 1, “Voltage Setting”), wherein the pattern is further based on the value of the voltage (Figure 1, “Voltage Setting”; time stamp 0:10-2:40 shows the user adjusting the voltage value (machine speed) and the pattern varying based on the adjustment where a higher value/speed leads to denser coloring in the pattern and vice versa with a lower value; additionally see “Tattoo Graywash” time stamps 00:04-00:41 and 40:20-40:34 where the user discusses adjusting the voltage setting to adjust speed and thereby the pattern).
In regards to claims 7, TattApp further discloses wherein the menu further comprises: options for color (Figure 1, “Color Selection Palette”; Figure 5), wherein the processor further: receive a selection of color (Figure 5 shows a user selecting a color on a color palette that is received by the system), wherein the pattern is further based on the selected color (Figure 6 shows the pattern on the canvas window including a selected color).

    PNG
    media_image5.png
    830
    1293
    media_image5.png
    Greyscale

Figure 5: TattApp (Cody Deegan Videos, Page 5, "TATTAPP overview")

    PNG
    media_image6.png
    838
    1301
    media_image6.png
    Greyscale

Figure 6: TattApp (Cody Deegan Videos, Page 6, "TATTAPP overview")
In regards to claims 8, TattApp further discloses wherein the processor further: receive a selection and proportions of a plurality of colors from the color palette (Figure 5 shows a user selecting a color from a color palette, the system receiving the proportions (shade, RGB value) based on the users selection from the plurality of colors on the palette); and mix the plurality of colors in the proportions (Figure 7, time stamp 1:14-1:20 shows the user mixing colors from the color palette and the system creating the proportionate color).

    PNG
    media_image7.png
    828
    1297
    media_image7.png
    Greyscale

Figure 7: TattApp (Cody Deegan Videos, Page 7, "TATTAPP overview")
In regards to claims 9, TattApp further discloses wherein the processor further: determine a cumulative contact time and average force of the stylus on a unit area of the canvas window (Figure 1, time stamp 0:40-1:28 shows the system determining a cumulative contact time and average force of the stylus over the area in order to render/show “damage” (seen as a red highlight); additionally see “Tattoo Graywash” transcript time stamps 1:20-1:34, 3:37-4:05, 8:38-9:11, and 17:48-19:08 which disclose the system detecting damage and when the system renders a damage marker based on overworking the area (too much force and contact time)); compare the cumulative contact time and the average force with a predetermined threshold (Figure 1, time stamp 0:40-1:28 shows the damage marker being rendered because the cumulative contact time and average force value exceeds a threshold that the simulated skin is overworked and therefore damaged; additionally see “Tattoo Graywash” transcript time stamps ; and highlight the unit area based on the outcome of the comparison (Figure 1, “Damage Marking” shows the system highlighting overexposes/damaged “skin” areas using a red marking overlaying with the tattoo pattern; additionally see “Tattoo Graywash” transcript time stamps 1:20-1:34, 3:37-4:05, 8:38-9:11, and 17:48-19:08 which disclose the system detecting damage and when the system renders a damage marker based on overworking the area (too much force and contact time)).
In regards to claims 10, TattApp further discloses wherein the processor further: determine a cumulative contact time of the stylus, with a unit area of the canvas window (Figure 1, time stamp 0:40-1:28 shows the system determining a cumulative contact time of the stylus over the area in order to render/show “damage” (seen as a red highlight)); compare the cumulative contact time with a predetermined threshold (Figure 1, time stamp 0:40-1:28 shows the damage marker being rendered because the cumulative contact time and average force value exceeds a threshold that the simulated skin is overworked and therefore damaged); and highlight the unit area when the contact time is more than the predetermined threshold (Figure 1, “Damage Marking” shows the system highlighting overexposes/damaged “skin” areas using a red marking overlaying with the tattoo pattern).
In regards to claims 11, TattApp further discloses wherein the processor further: receive a value of the predetermined threshold (Figure 1, time stamp 0:40-1:28 shows the damage marker appearing once the system receives a value exceeding the stored value for the threshold).
In regards to claims 12 and 19, TattApp further discloses wherein the processor further: receive a selection of a needle from the options of type of tattooing needles (Figure 1 shows a user having selected a Mag needle from the menu bar which includes rounder, liner, and mag needles), wherein the pattern is based on the needle (Figure 1 shows a shading pattern based on the selected mag needle compared to figure 4, in which a user has selected a liner needle and the pattern is based on the liner needle).
In regards to claims 13 and 20, TattApp further discloses wherein the needle is a liner needle (Figure 1, “Liner Needle Selection Menu”), and the pattern is an outline of a tattoo (Figure 4 shows a user using a liner needle to create an outline pattern).
In regards to claims 14, TattApp further discloses wherein the needle is a Mag needle (Figure 1, “Mag Needle Selection Menu”), and the pattern is shading (Figure 3 shows a user shading using a mag needle).
In regards to claims 15 and 18, TattApp further discloses wherein the input of the stylus is an elongated stroke made by dragging of the stylus on the canvas window (Figure 2, “Stroke made by dragging stylus”), wherein the processor further: determine the speed of the stylus while dragging (Figure 2, time stamp 4:20-5:30; the user shows and discloses varying hand speed while moving the stylus and the system recognizing the various hand speeds), the speed of the stylus corresponds to a hand speed (Figure 2, time stamp 4:20-5:30; the system is shown recognizing the speed of the stylus which is moved by the hand, thus hand speed), wherein the pattern is further based on the hand speed 
In regards to claims 16, TattApp further discloses wherein an increase in the hand speed widens a gap between adjacent needle marks (Figure 2, “Faster Speed Stroke”, time stamp 4:48), while a decrease in the hand speed narrows the gap between the adjacent needle marks (Figure 2, “Slower Speed Stroke”, time stamp 4:36).

Conclusion
Accordingly, claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Additional Videos from the YouTube Channel of Cody Deegan. Additional videos on the channel of user Cody Deegan aka Rustler Films show development history and versions of the “TattApp” tattoo application for practicing tattooing. The videos include multiple version user guides, tutorial videos, and demonstrations. Relevant video URLs are attached.
TattApp App Store Product Page. Includes version history of the TattApp shown in the disclosed videos above. The version history and background of the application include product features such as the damage highlighting and marking and force and speed sensitivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Transcripts for the videos “Tattoo Graywash Shading Hand and Machine Speed” and “TattApp Overview” have been included in the Office Action and relevant citations to timestamps are included throughout the Office Action.